Per Curiam.
The purported appeal is from an interlocutory order of a superior court judge, affirming an order of the clerk entered in accordance with G.S. § 1-568.11. It does not deprive appellant of a substantial right and no appeal lies therefrom. G.S. § 1-277; Raleigh v. Edwards, 234 N.C. 528, 67 S.E. 2d 669.
It is also noted that no exception or assignment or error appears in the record. The closest approximation is appellant’s notice of appeal from Judge Walker’s order. No error appears upon the face of the record.
Appellant asserts the order for her adverse examination provides for an examination de novo, thus subjecting her to a second examination concerning matters covered by her testimony on January 19,1962. Ap-pellees, in their brief, assert “ (t) here is nothing in the order appealed from which purports to subject the defendant to re-examination 'with respect to those matters concerning which she has already testified at length,’ ” and that they have no disposition to re-examine appellant concerning matters covered by her previous testimony. If, upon further adverse examination, appellant should refuse to answer any question propounded, whether she would be required to answer is determinable in accordance with G.S. § 1-568.18 and G.S. § 1-568.19. See Berry Brothers Corp. v. Adams-Millis Corp., 257 N.C. 263, 125 S.E. 2d 577.
Appeal dismissed.